DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 14, it is unclear as to what the limitation, “the processing circuit is of a general-use type usable for a purpose other than a magnetic tape cartridge, in addition to a purpose of the magnetic tape cartridge” encompasses. Is the circuit for a general type use, or a magnetic tape purpose? Further, the limitation is addition fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. 2013/0063160.

Regarding claim 1, Nakano discloses a noncontact communication medium comprising: a processing circuit (processing unit 23A) mounted on a substrate having a coil to induce power by action of an external magnetic field applied from an outside, and the processing circuit having an internal capacitor (capacitor 14) [87-88]; and an external capacitor (capacitor 32/33] externally attached to the processing circuit, the external capacitor, the internal capacitor, and the coil constituting a resonance circuit resonating at a predetermined resonance frequency by the action of the external magnetic field [33-37] [42] [FIG 4], wherein the external capacitor is connected in parallel with the internal capacitor, and the resonance circuit has a Q-value determined in accordance with a characteristic of the external capacitor [4] [33-47] [55] [61-66] [FIG 2A-2B].
Regarding claim 2, Nakano discloses all of the limitations of claim 1, Nakano further discloses the Q-value is determined in accordance with a resistive component of the external capacitor at a specific frequency band [10] [37-42] [48] [51].
Regarding claim 3, Nakano discloses all of the limitations of claim 1, Nakano further discloses the Q-value is set at a value to achieve a longer communication distance than a reference communication distance of the noncontact communication medium [4] [81-89].
Regarding claim 4, Nakano discloses all of the limitations of claim 1, Nakano further discloses the Q-value is set at a value to achieve higher communication stability than reference communication stability of the noncontact communication medium [33-47] [61-66].
Regarding claim 7, Nakano discloses all of the limitations of claim 1, Nakano further discloses the processing circuit operates with power generated by the resonance circuit [4] [33-47] [55] [61-66] [FIG 2A-2B].
Regarding claim 8, Nakano discloses all of the limitations of claim 1, Nakano further discloses the internal capacitor and the external capacitor are connected in parallel with the coil [4] [33-47] [55] [61-66] [FIG 2A-2B].
Regarding claim 9, Nakano discloses all of the limitations of claim 1, Nakano further discloses a capacitance of the external capacitor is determined based on a measurement value of a capacitance of the internal capacitor [4] [33-47] [55] [61-66] [FIG 2A-2B].
Regarding claim 14, Nakano discloses all of the limitations of claim 1, Nakano further 
Regarding claim 15, Nakano discloses all of the limitations of claim 1, Nakano further discloses a magnetic tape, wherein the noncontact communication medium has a memory, and the memory stores information relating to the magnetic tape [222].
Regarding claim 16, Nakano discloses manufacturing method of a noncontact communication medium including a processing circuit and an external capacitor, the processing circuit being mounted on a substrate having a coil to induce power by action of an external magnetic field applied from an outside, the processing circuit having an internal capacitor, the external capacitor being externally attached to the processing circuit [87-88], the external capacitor, the internal capacitor, and the coil constituting a resonance circuit resonating at a predetermined resonance frequency by the action of the external magnetic field  [4] [33-47] [55] [61-66] [FIG 2A-2B]., the manufacturing method comprising: a Q-value determination process in which a Q-value of the resonance circuit is determined in a case where the external capacitor is connected in parallel with the internal capacitor[33-47] [42] [FIG 4]; an external capacitor formation process 
Regarding claim 17, Nakano discloses all of the limitations of claim 16, Nakano further discloses the condition is 
Regarding claim 18, Nakano discloses all of the limitations of claim 16, Nakano further discloses the Q-value determined in the Q-value determination process is a value to achieve a longer communication distance than a reference communication distance of the noncontact communication medium [4] [81-89].
Regarding claim 19, Nakano discloses all of the limitations of claim 16, Nakano further discloses the Q-value determined in the Q-value determination process is a value to achieve higher communication stability than reference communication stability of the noncontact communication medium [33-47][61-66].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. 2013/0063160 in view of Ueno et al 6,946,950.

Regarding claim 10, Nakano discloses all of the limitations of claim 1. While Nakano discloses a magnetic tape system, Nakano does not explicitly disclose a substrate. Ueno discloses external capacitor are bonded and electrically connected to a specific surface of the substrate [col 15, l. 5-12]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano in view of Ueno as it is notoriously old and well known in the art to apply electrical components to a substrate.
Regarding claim 11, Nakano in view of Ueno discloses all of the limitations of claim 10. Ueno further discloses  the processing circuit and the external capacitor are sealed with a sealing material in the specific surface [col. 64, l. 57-67].
Regarding claim 13, Nakano discloses all of the limitations of claim 1. Nakano fails to disclose a flip-chip connection. Ueno discloses a flip-chip connection [cl 59]. ]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano in view of Ueno as it is well known in the art to use flip chip connection for good electrical performance .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. 2013/0063160 in view of Sekita et al. 2010/0320962.

Regarding claim 12, Nakano discloses all of the limitations of claim 1. Nakano fails to disclose the processing circuit and the external capacitor are electrically connected by a wired connection method. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano in view of Sekita as it is notoriously old and  well known in the art to use wired communication. 


Allowable Subject Matter
Claims 5-6, 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited prior art of record discloses Q-value is determined based on a temporary Q-value measure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2876                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2876